Case: 17-40731      Document: 00514308130         Page: 1    Date Filed: 01/15/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                          United States Court of Appeals
                                                                                   Fifth Circuit


                                    No. 17-40731
                                                                                 FILED
                                                                           January 15, 2018
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
RICARDO ADAME,

                                                 Plaintiff-Appellant
v.

REFUGIO COUNTY,

                                                 Defendant-Appellee




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 2:16-CV-139


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Ricardo Adame appeals from the judgment of the
district court dismissing with prejudice Adame’s action grounded in allegations
of employment discrimination based on race. Adame, a hispanic American,
claimed that he was fired so that he could be replaced by a “non-hispanic white”
on the pretext of excessive absences.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40731    Document: 00514308130      Page: 2   Date Filed: 01/15/2018



                                 No. 17-40731
      We have reviewed the record on appeal, including the briefs of the
parties, the extensive and replete Memorandum and Recommendation of the
magistrate judge to whom this matter was referred by the district court, and
that court’s detailed order adopting said Memorandum and Recommendation
and dismissing Adame’s action with prejudice. Our review satisfies us that
such dismissal was eminently correct and free of error.

      For essentially the same reasons set forth by the magistrate judge and
the district court, that court’s dismissal of Adame’s action with prejudice is,

AFFIRMED.




                                        2